DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 line 21 now recites that the lid tabs “fall open at substantially the same time
Claim 18 sets forth a plurality of “additional” edges, tabs, and wall panels.  Examiner cannot find support for these “additional” elements within the Specification; therefore, the metes and bounds of “additional” are not readily understood.
Claims 2, 4, 6-17, and 19-22 fail to cure the deficiencies.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 7-10, and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullan (US 9365337 B2) in view of Moorhead (US 4614266 A).
Regarding claims 1-2, 9-10, 14, and 16-22, Fullan teaches a gift wrap container comprising a base (106) panel having a first, a second, a third and a fourth edge; a first wall panel (118) foldably connected to the first edge of the base panel; a second wall panel (124) foldably connected to the second edge of the base panel; a third wall panel (130) foldably connected to the third edge of the base panel; a fourth wall panel (144) foldably connected to the fourth edge of the base panel; a first lid tab (120) foldably 
Moorhead teaches a gift package wherein the package falls open to a flatted matt-like condition when a user opens said package (Col 1 lines 39-59; see Fig. 3).  It would have been obvious at the time of Applicant’s filing to have Fullan’s gift box fall open to a planar configuration in order to allow easy access and display of the gift inside (Moorhead; Col 2 lines 43-48).
Regarding claims 7-8 and 15, Fullan, as modified above, teaches a gift packaging wherein a pair of ribbons comprise a first ribbon having an interior piece fastening material attached to an interior side of one end and an exterior piece of fastening material attached to an exterior side of an opposite end, and a second ribbon .
10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullan in view of Moorhead, as applied to Claim 1 above, and further in view of Navarre (US 2009/0114707 A1).
Regarding claim 4, Fullan, as modified above, discloses the claimed invention except for wall panel side tabs.  Navarre teaches a gift wrap container wherein each wall panel has a side tab (36/38/40/42) foldably connected thereto (44) and configured to fold inward, such that the side tabs cover a space between that wall panel and an adjacent wall panel when said wall panels are folded to be perpendicular to the base panel (see Figures 3-5).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further include side wall tabs to Fullan’s gift box in order to strengthen and improve the appearance of the corners of the box (Navarre; see Par. 0017).
11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullan in view of Moorhead, as applied to Claim 1 above, and further in view of Hohman (US 2013/0186947 A1).
Regarding claim 6, Fullan, as modified above, discloses the claimed invention except for teaching that the gift wrap container is food safe.  Hohman teaches reusable gift packaging wherein an interior surface of the packaging is lined with a food safe material (see Par. 0018).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Fullan’s gift packaging to be food safe in order package gifts that are edible, as taught by Hohman.
s 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullan in view of Moorhead as applied to claim 1 above, and further in view of Doyle (US 2013/0186782 A1).
Regarding claims 11-12, Fullan, as modified above, discloses the claimed invention except for the ribbon comprising Velcro.  Doyle teaches an integrated reusable gift packaging comprising a closure ribbon further comprising a fastening mechanism of a hook and loop fashion (see Fig. 0039).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Fullan’s ribbon to have a hook and loop fastener on an underside of said ribbon in order to ensure that the gifted package ribbon looks tight when re-closed, as taught by Doyle.
13.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullan in view of Moorhead as applied to claim 1 above, and further in view of Chinman (US 4562952 A).
Regarding claim 13, Fullan, as modified above, discloses the claimed invention except for markings on the container to aid in wrapping the gift.  Chinman teaches a wrapper comprising marks on an exterior of lid flaps indicating where corresponding lid flaps should be when the wrapper is constructed around an item (Col 2 lines 51-56).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Fullan’s gift packaging to include markings to aid in the erection of the gift package, as taught by Chinman.
Response to Arguments
14.	Applicant’s arguments, see Pages 6-7, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-2 and 7-8 under USC 102(a)(1)—in view of Fullan have been 
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734